IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-10983
                          Conference Calendar
                           __________________

JERRY WAYNE DEAS,

                                        Plaintiff-Appellant,

versus

GARY VANN,

                                        Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:94-CV-687-E
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jerry Wayne Deas has applied for leave to appeal in forma

pauperis ("IFP") from the district court's order granting Gary

Vann's motion for summary judgment.     Deas contends that his

claims should not be time barred because he had no knowledge that

the alleged violations of his civil rights were actionable until

November 1994.     Deas also contends that the running of the

limitations periods should be equitably tolled.     For reasons

stated by the district court, we hold that Deas has failed to

raise a nonfrivolous issue on appeal.     The application for leave

to appeal IFP is DENIED.     Because the appeal is frivolous, it is

DISMISSED.     5th Cir. R. 42.2.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-10983
                               -2-


     The district court found that the action had been filed for

an improper purpose and Deas has been warned that the filing of

frivolous appeals will result in the imposition of sanctions.

Deas is BARRED from filing any civil appeal in this court, or any

initial civil pleading in any court which is subject to this

court's jurisdiction, without the advance written permission of a

judge of the forum court or of this court; the clerk of this

court and the clerks of all federal district courts in this

circuit are directed to return to Deas, unfiled, any attempted

submission inconsistent with this bar.

     IFP DENIED; APPEAL DISMISSED; SANCTIONS IMPOSED.